Citation Nr: 1019730	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-28 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In June 2008, the Veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.  


FINDING OF FACT

The Veteran's bilateral hearing loss disability is 
attributable to his service.


CONCLUSION OF LAW

Bilateral hearing loss disability was reasonably incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the Veteran's claim for service connection 
for a bilateral hearing loss disability.  Therefore, no 
further development is required to comply with the notice or 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009)], or the 
regulations implementing it.


Factual Findings 

The Veteran had active service from December 1968 to February 
1970.  The Veteran's military occupational specialty was a 
rifleman.  In July 1968, during his pre-induction 
examination, the Veteran denied hearing loss.  Clinical 
evaluation revealed that the ears were normal.  In his March 
1970 separation examination, the Veteran's ears were reported 
normal.  Whispered voice testing revealed that there was 
15/15 hearing in both ears.  

In February 2007, a private physician, J.R.E.D., stated that 
the Veteran had complained of hearing loss since his military 
days.  The physician noted that the Veteran's audiometric 
testing revealed normal hearing in both ears through 1000 hz 
and a severe drop off to 60 db at 3000 Hz bilaterally with an 
improvement in the higher frequencies.  J.R.E.D. opined that 
this was most consistent with noise induced hearing loss and 
given the Veteran's history, the physician stated that he 
would relate a significant portion of this to the Veteran's 
military experience.  Examination revealed that the auditory 
threshold at 2000 Hertz in each ear was 40 decibels or 
greater.  

In June 2007, the Veteran was afforded a VA compensation and 
pension examination.  During this examination, the Veteran 
stated that while in service he was exposed to loud noise 
from tanks, artillery and mortars with hearing protection.  
He denied occupational and recreational noise exposure since 
service.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
30
LEFT
10
10
20
30
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The 
examiner noted that without the claims file available for 
review, she could not render an opinion regarding the 
etiology of the Veteran's hearing loss without resorting to 
speculation.  

In July 2007, the same examiner was asked to render an 
opinion regarding the etiology of the Veteran's bilateral 
hearing loss disability.  This time the Veteran's service 
treatment records were available for review.  The examiner 
noted there was no separation audiogram report found in the 
service treatment records and that without such it was not 
possible to provide an opinion, other than one based upon 
speculation, concerning the relationship of the Veteran's 
hearing loss to his reported noise exposure while in service.  

During his June 2008 hearing, the Veteran stated that he was 
discharged from service in April 1970 and that he sought 
treatment for ear trouble in 1970/1971.  However, those 
records have since been destroyed.  He reported exposure to 
constant fire and mortars.  He reported being exposed to fire 
every hour on the hour at pre-designated targets.  He stated 
that they had to wear ear plugs to protect themselves from 
the blast area.  

The Veteran was afforded a VA compensation and pension 
examination in December 2009.  During this examination, the 
Veteran complained of problems hearing at times and 
constantly being told that he talks too loud.  He reported 
exposure to loud noise in service from firing a M16 and noise 
from artillery, howitzers and mortars during combat.  He 
stated that he wore hearing protection part of the time.  The 
Veteran denied occupational and recreational noise exposure 
since service.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
45
45
LEFT
5
5
30
45
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 in the left ear.  

The examiner noted that he could not resolve the issue of the 
etiology of the Veteran's hearing loss disability without 
resorting to mere speculation.  It was noted that the March 
1970 separation examination indicated hearing within normal 
limits for both ears by means of whispered test and that this 
type of test does not provide frequency specific information 
about the Veteran's hearing, does not preclude the presence 
of a high frequency hearing loss, and does indicate enough 
hearing within normal limits to pass.  The examiner noted 
that the mildness of the high frequency hearing loss noted on 
the June 2007 examination was not highly likely related to 
service and that without a frequency specific hearing 
evaluation closer to the time of discharge, this would be 
speculative.  The examiner agreed with the July 2007 VA 
examiner's opinion that there was no separation audiogram 
found in the service medical records and that without such it 
was not possible to provide an opinion, other than one based 
upon speculation, concerning the relationship of the 
Veteran's hearing loss to his reported noise exposure while 
in service.  

In a February 2010 statement from the Veteran's wife, A.M.M, 
it was stated that the Veteran and his wife had lived 
together since June 1970.  She related that the Veteran's 
health was perfect prior to service and that the Veteran's 
hearing loss had decreased gradually over the years.  In a 
February 2010 statement, the Veteran related that he has 
lived with a hearing loss condition since shortly after his 
return from active duty until the present time.  He reported 
noise exposure from helicopters, fighter jets, naval gunfire, 
artillery fire, mortars and howitzers. 

Legal Criteria

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such as an organic disease of the nervous 
system, may be service connected if increased or aggravated 
by service or manifested to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2009). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Analysis 

Initially, the Board notes that Veteran has alleged 
participation in combat and his DD-214 shows that he was 
awarded the Combat Action Ribbon.  In light of this, the 
Veteran is entitled to the provisions set forth in 
38 U.S.C.A. § 1154(b).  Thus, the Veteran's claims of noise 
exposure, to include noise from fire, mortars and artillery, 
will be accepted as evidence of what occurred in service 
since it is consistent with the circumstances, conditions, or 
hardships of such service.  

The Veteran has appealed the denial of service connection for 
a bilateral hearing loss disability.  After review of the 
record, the Board finds that service connection is reasonably 
warranted.  

In this regard, the Board notes that examinations in February 
2007 and December 2009 reflect that the Veteran has a 
bilateral hearing disability as defined in 38 C.F.R. § 3.385.  
As such, there is a showing of a current disability.  The 
Board also finds that the evidence shows that the Veteran's 
bilateral hearing loss disability is attributable to service.  
The Veteran has reported exposure to noise from helicopters, 
fighter jets, naval gunfire, artillery fire, mortars and 
howitzers during service.  He has reported that his hearing 
loss started shortly after his return from active duty and 
that it has continued since then.  The Veteran's wife 
reiterated the same.  In February 2007, the Veteran's private 
physician, related that the Veteran had complained of hearing 
loss since his military days.  The physician opined that the 
Veteran's hearing loss was most consistent with noise induced 
hearing loss and given the Veteran's history, he would relate 
a significant portion of this to the Veteran's military 
experience.  The Board has considered such statements in 
conjunction with the evidence of record.  

In light of the evidence presented, the Board finds that the 
evidence reasonably supports a finding of a nexus between the 
noise the Veteran was exposed to in service and his current 
hearing loss.  The Board finds the Veteran both competent and 
credible when it comes to the evidence about his exposure to 
noise during service.  A layman is competent to report that 
he was exposed to noise.  The Veteran's reports about the 
frequency and duration of the noise exposure during service 
are persuasive.  The Board further finds the evidence 
proffered by the Veteran about the onset of his hearing loss 
persuasive.  Although the VA examiners have indicated that 
they cannot resolve the issue of the etiology of the 
Veteran's hearing loss disability without resorting to mere 
speculation, the Board will afford more probative value to 
the Veteran's statements of in-service incurrence and 
continuity of symptomatology.  In reaching this determination 
the Board is ever mindful of the provisions of 38 U.S.C.A. 
§ 1154.  The Veteran has presented competent evidence (his 
testimony) that he developed hearing loss as a result of 
service and that such has continued since.  There is no basis 
to refute his testimony.  Accordingly service connection for 
a bilateral hearing loss disability is granted.   The Board 
notes that in reaching this conclusion, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine has 
been applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Service connection for a bilateral hearing loss disability is 
granted.  


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


